DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on February 10, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10452192 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 15-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 15, 20 and 25, they recite, among other features, “a processor configured to;
process signals transmitted via the body and received on each of the plurality of receiver conductors in proximity to the body during a period of time (τ);
determine at least one measure corresponding to the processed signals;
use the at least one measure to determine a boundary between body parts; and
create a model related to body parts using the boundary between body parts”.
The Prior Art discloses a controller for generating unique signals simultaneously to each of the transmitter electrodes and generating a heatmap based on a user's touching of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        February 12, 2021